.Jackson, Chief Justice.,
John B. Falls brought suit against the county of Fan-' tain, alleging, in brief, as follows:. Falls was arrested and lodged in jail on a- writ of lunacy, preparatory to being sent to the asylum. It was the duty of the ordinary to provide for his safe keeping, but instead of this being done, he was kept in jail for eighty days during the winter, and the ordinary failed and refused to furnish him with bedding, blankets or other covering, as a result •of which his limbs were frosted and frozen so that one of his legs had to be amputated and the toes on his other foot were frozen off.
By amendment, it was alleged that, at the time of the bringing of the suit, the mind of Falls had so improved that he was capable of bringing the suit, but that he had relapsed, and had been sent to the asylum under the proceedings in lunacy above stated, and Wilson, as his guardian, was made a party.
On demurrer, this declaration was dismissed, and plaintiff excepted.]